DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 27, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,405,426.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the patented claims in that the claims of the patent contain all of the limitations of the instant application.  Claims 1-20 of the instant application therefore are not patentably distinct from the earlier patented claims, and as such, is unpatentable for obvious-type double patenting.
17/518,469
1. A computer-implemented method comprising: receiving a first network security specification and a second network security specification, wherein a network security specification defines permitted connections between subnetworks; generating a first representation for the first network security specification and a second representation for the second network security specification, wherein a representation for a particular network security specification identifies a set of subnetworks that are permitted to connect with a subnetwork; comparing the first representation and the second representation by matching connectivity of corresponding pairs of subnetworks according to the first representation and the second representation, wherein the connectivity according to a particular representation indicates whether a particular pair of subnetworks is permitted to connect; identifying one or more discrepancies based on the matching, wherein a discrepancy indicates differences in connectivity according to the first representation and the second representation for corresponding pairs of subnetworks; and generating a report describing the one or more discrepancies.  
2. The method of claim 1, wherein the first network security specification is expressed using a first language and the second network security specification is expressed using a second language.  
3. The method of claim 1, wherein the first network security specification is expressed using a first model for describing groupings of services and the second network security specification is expressed using a second model for describing groupings of services.  
4. The method of claim 1, wherein the representation specifies a port number for one or more other subnetworks permitted to connect with the subnetwork, wherein the port number is for use by the other subnetwork for establishing a connection with the subnetwork.  
5. The method of claim 1, wherein a particular subnetwork is represented as one or more internet protocol (IP) ranges.  
6. The method of claim 1, wherein a representation comprises: one or more tree data structures, wherein a tree data structure having a root node representing a root subnetwork and a plurality of leaf nodes, wherein a leaf node represents a leaf subnetwork, wherein the leaf subnetwork is permitted to connect to the root subnetwork.  
7. The method of claim 6, wherein a leaf node is associated with a port, wherein the leaf subnetwork is permitted to connect to the root subnetwork at the port.  
8. The method of claim 1, wherein the representation comprises: for a particular subnetwork, a plurality of tree data structures, wherein a tree data structure corresponds to a communication protocol, the tree data structure having a root node representing a root subnetwork and a plurality of leaf nodes, wherein a leaf node represents a leaf subnetwork, wherein the leaf - 23 -subnetwork is permitted to connect to the root subnetwork using the communication protocol corresponding to the tree data structure.  
9. The method of claim 1, wherein generating the representation for a network security specification comprises: identifying a pair of subnetworks in the network security specification, the pair comprising a consumer subnetwork and a provider subnetwork such that the consumer subnetwork is permitted to connect to the provider subnetwork; and adding the consumer subnetwork to the set of subnetworks that are permitted to connect to the provider subnetwork.  
10. A non-transitory computer readable storage medium storing instructions that when executed by a computer processor, cause the computer processor to perform steps comprising: receiving a first network security specification and a second network security specification, wherein a network security specification defines permitted connections between subnetworks; generating a first representation for the first network security specification and a second representation for the second network security specification, wherein a representation for a particular network security specification identifies a set of subnetworks that are permitted to connect with a subnetwork; comparing the first representation and the second representation by matching connectivity of corresponding pairs of subnetworks according to the first - 24 -representation and the second representation, wherein the connectivity according to a particular representation indicates whether a particular pair of subnetworks is permitted to connect; identifying one or more discrepancies based on the matching, wherein a discrepancy indicates differences in connectivity according to the first representation and the second representation for corresponding pairs of subnetworks; and generating a report describing the one or more discrepancies.  
11. The non-transitory computer readable storage medium of claim 10, wherein the first network security specification is expressed using a first language and the second network security specification is expressed using a second language.  
12. The non-transitory computer readable storage medium of claim 10, wherein the first network security specification is expressed using a first model for describing groupings of services and the second network security specification is expressed using a second model for describing groupings of services.  
13. The non-transitory computer readable storage medium of claim 10, wherein the representation specifies a port number for one or more other subnetworks permitted to connect with the subnetwork, wherein the port number is for use by the other subnetwork for establishing a connection with the subnetwork.  
14. The non-transitory computer readable storage medium of claim 10, wherein the representation comprises: - 25 -one or more tree data structures, wherein a tree data structure having a root node representing a root subnetwork and a plurality of leaf nodes, wherein a leaf node represents a leaf subnetwork, wherein the leaf subnetwork is permitted to connect to the root subnetwork.  
15. The non-transitory computer readable storage medium of claim 10, wherein instructions for generating the representation for a network security specification comprise instructions that cause the computer processor to perform steps comprising: identifying a pair of subnetworks in the network security specification, the pair comprising a consumer subnetwork and a provider subnetwork such that the consumer subnetwork is permitted to connect to the provider subnetwork; and adding the consumer subnetwork to the set of subnetworks that are permitted to connect to the provider subnetwork.  
16. A computer system comprising: a computer processor; and a non-transitory computer readable storage medium storing instructions that when executed by the computer processor, cause the computer processor to perform steps comprising: receiving a first network security specification and a second network security specification, wherein a network security specification defines permitted connections between subnetworks; - 26 -generating a first representation for the first network security specification and a second representation for the second network security specification, wherein a representation for a particular network security specification identifies a set of subnetworks that are permitted to connect with a subnetwork; comparing the first representation and the second representation by matching connectivity of corresponding pairs of subnetworks according to the first representation and the second representation, wherein the connectivity according to a particular representation indicates whether a particular pair of subnetworks is permitted to connect; identifying one or more discrepancies based on the matching, wherein a discrepancy indicates differences in connectivity according to the first representation and the second representation for corresponding pairs of subnetworks; and generating a report describing the one or more discrepancies.  
17. The computer system of claim 16, wherein the first network security specification is expressed using a first language and the second network security specification is expressed using a second language.  
18. The computer system of claim 16, wherein the representation specifies a port number for one or more other subnetworks permitted to connect with the subnetwork, wherein the port number is for use by the other subnetwork for establishing a connection with the subnetwork.  
19. The computer system of claim 16, wherein the representation comprises: one or more tree data structures, wherein a tree data structure having a root node representing a root subnetwork and a plurality of leaf nodes, wherein a leaf node represents a leaf subnetwork, wherein the leaf subnetwork is permitted to connect to the root subnetwork.  
20. The computer system of claim 16, wherein instructions for generating the representation for a network security specification comprise instructions that cause the computer processor to perform steps comprising: identifying a pair of subnetworks in the network security specification, the pair comprising a consumer subnetwork and a provider subnetwork such that the consumer subnetwork is permitted to connect to the provider subnetwork; and adding the consumer subnetwork to the set of subnetworks that are permitted to connect to the provider subnetwork.
U.S. Patent 11,405,426
1. A computer-implemented method for identifying discrepancies between two alternative network security specifications used to implement a same network security policy for a network, the method comprising:
receiving a first network security specification and a second network security specification, wherein the first network security specification and the second network security specification implement a same network security policy for the network, wherein a network security specification identifies services available in the network and defines defining permitted connections between the services;
generating a first representation for the first network security specification and a second representation for the second network security specification, wherein a representation for a particular network security specification identifies a set of subnetworks that are permitted to connect with a subnetwork of the network according to the particular network security specification;
comparing the first representation and the second representation by matching connectivity of corresponding pairs of subnetworks according to the first representation and the second representation, wherein the connectivity according to a particular representation indicates whether a particular pair of subnetworks is permitted to connect according to the particular representation;
identifying one or more discrepancies based on the matching, wherein a discrepancy indicates that a connectivity of a pair of subnetworks according to the first representation is different from a connectivity of a corresponding pair of subnetwork according to the second representation; and
generating a report describing the one or more discrepancies.
2. The method of claim 1, wherein generating the representation for a network security specification comprises:
identifying a pair of subnetworks in the network security specification, the pair comprising a consumer subnetwork and a provider subnetwork such that the consumer subnetwork is permitted to connect to the provider subnetwork; and
adding the consumer subnetwork to the set of subnetworks that are permitted to connect to the provider subnetwork.
3. The method of claim 2, wherein adding the consumer subnetwork to the set of subnetworks that are permitted to connect to the provider subnetwork is responsive to determining that the set of subnetworks does not already include a subnetwork that is either same as the consumer subnetwork or a superset of the consumer subnetwork.
4. The method of claim 2, wherein adding the consumer subnetwork to the set of subnetworks that are permitted to connect to the provider subnetwork comprises:
responsive to determining that the consumer subnetwork is a superset of an existing subnetwork of the set, replacing the existing subnetwork by the consumer subnetwork.
5. The method of claim 1, wherein the representation comprises:
for a subnetwork, a tree data structure having a root node representing that subnetwork and a plurality of leaf nodes, wherein a leaf node represents a leaf subnetwork, wherein the leaf subnetwork is permitted to connect to the root subnetwork.
6. The method of claim 5, wherein a leaf node is associated with a port, wherein the leaf subnetwork is permitted to connect to the root subnetwork at the port.
7. The method of claim 1, wherein the first network security specification and the second network security specification are expressed using different languages.
8. The method of claim 1, wherein the first network security specification and the second network security specification are expressed using different models for describing groupings of services.
9. The method of claim 1, wherein the representation of a network security specification specifies a port number for a first subnetwork of the set of subnetworks permitted to connect with the subnetwork, wherein the port number is for use by the first subnetwork for establishing a connection with the subnetwork.
10. The method of claim 1, wherein a subnetwork is represented as one or more internet protocol (IP) ranges.
11. The method of claim 1, wherein the representation comprises:
for a subnetwork, a plurality of tree data structures, wherein a tree data structure is for a communication protocol, the tree data structure having a root node representing a root subnetwork and a plurality of leaf nodes, wherein a leaf node represents a leaf subnetwork, wherein the leaf subnetwork is permitted to connect to the root subnetwork using the communication protocol corresponding to the tree data structure.
12. A non-transitory computer readable storage medium storing instructions that when executed by a computer processor, cause the computer processor to perform steps to identify discrepancies between two alternative network security specifications used to implement a same network security policy for a network, the steps comprising:
receiving a first network security specification and a second network security specification, wherein the first network security specification and the second network security specification implement a same network security policy for the network, wherein a network security specification identifies services available in the network and defines permitted connections between the services;
generating a first representation for the first network security specification and a second representation for the second network security specification, wherein a representation for a particular network security specification identifies a set of subnetworks that are permitted to connect with a subnetwork of the network according to the particular network security specification;
comparing the first representation and the second representation by matching connectivity of corresponding pairs of subnetworks according to the first representation and the second representation, wherein the connectivity according to a particular representation indicates whether a particular pair of subnetworks is permitted to connect according to the particular representation;
identifying one or more discrepancies based on the matching, wherein a discrepancy indicates that a connectivity of a pair of subnetworks one according to the first representation is different from a connectivity of a corresponding pair of subnetwork according to the second representation; and
generating a report describing the one or more discrepancies.
13. The non-transitory computer readable storage medium of claim 12, wherein the first network security specification and the second network security specification are expressed using different languages.
14. The non-transitory computer readable storage medium of claim 12, wherein the first network security specification and the second network security specification are expressed using different models for describing groupings of services.
15. The non-transitory computer readable storage medium of claim 12, wherein the representation of a network security specification specifies a port number for a first subnetwork of the set of subnetworks permitted to connect with the subnetwork, wherein the port number is for use by the first subnetwork for establishing a connection with the subnetwork.
16. The non-transitory computer readable storage medium of claim 12, wherein the representation comprises:
for a subnetwork, a tree data structure having a root node representing a root subnetwork and a plurality of leaf nodes, wherein a leaf node represents a leaf subnetwork, wherein the leaf subnetwork is permitted to connect to the root subnetwork.
17. The non-transitory computer readable storage medium of claim 12, wherein generating the representation for a network security specification comprises:
identifying a pair of subnetworks in the network security specification, the pair comprising a consumer subnetwork and a provider subnetwork such that the consumer subnetwork is permitted to connect to the provider subnetwork; and
adding the consumer subnetwork to the set of subnetworks that are permitted to connect to the provider subnetwork.
18. A computer system comprising:
a computer processor; and
a non-transitory computer readable storage medium storing instructions that when executed by the computer processor, cause the computer processor to perform steps to identify discrepancies between two alternative network security specifications used to implement a same network security policy for a network, the steps comprising:
receiving a first network security specification and a second network security specification, wherein the first network security specification and the second network security specification implement a same network security policy for the network, wherein a network security specification identifies services available in the network and defines permitted connections between the services;
generating a first representation for the first network security specification and a second representation for the second network security specification, wherein a representation for a particular network security specification identifies a set of ether subnetworks that are permitted to connect with a subnetwork of the network according to the particular network security specification;
comparing the first representation and the second representation by matching connectivity of corresponding pairs of subnetworks according to the first representation and the second representation, wherein the connectivity according to a particular representation indicates whether a particular pair of subnetworks is permitted to connect according to the particular representation;
identifying one or more discrepancies based on the matching, wherein a discrepancy indicates that a connectivity of a pair of subnetworks according to representation is different from a connectivity of a corresponding pair of subnetwork according to in the second representation; and
generating a report describing the one or more discrepancies.
19. The computer system of claim 18, wherein the representation comprises:
for a subnetwork, a tree data structure having a root node representing a root subnetwork and a plurality of leaf nodes, wherein a leaf node represents a leaf subnetwork, wherein the leaf subnetwork is permitted to connect to the root subnetwork.
20. The computer system of claim 18, wherein generating the representation for a network security specification comprises:
identifying a pair of subnetworks in the network security specification, the pair comprising a consumer subnetwork and a provider subnetwork such that the consumer subnetwork is permitted to connect to the provider subnetwork; and
adding the consumer subnetwork to the set of subnetworks that are permitted to connect to the provider subnetwork.



Allowable Subject Matter
Claims 1-20 are allowed, however they are currently rejected under obvious-type double patenting requiring the filing of a terminal disclaimer.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art teachings of Yadav et al, U.S. Patent 10,812,315 (from the IDS filed on November 15, 2021) discloses of generating a policy mismatches between cross-domains.  An administrator is alerted of the mismatch, and the policies can be reconfigured based upon the identified mismatches.  Steps are taken to resolve any consistency issues between the policies, see column 28, lines 20-38.
As per claim 1, it was not found to be taught in the prior art at least for generating a first representation for a first network security specification and a second representation for a second network security specification, wherein a representation for a particular network security specification identifies a set of subnetworks that are permitted to connect with a subnetwork; comparing the first representation and the second representation by matching connectivity of corresponding pairs of subnetworks according to the first representation and the second representation, wherein the connectivity according to a particular representation indicates whether a particular pair of subnetworks is permitted to connect; identifying one or more discrepancies based on the matching, wherein a discrepancy indicates differences in connectivity according to the first representation and the second representation for corresponding pairs of subnetworks; and generating a report describing the one or more discrepancies.
As per independent claims 10 and 16, they are similar in scope to independent claim 1, and are allowable for similar reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Eyada, U.S. Patent 11,240,203 is relied upon for disclosing of referencing two groups of instances with similar security policies, see column 8, lines 3-10.
Bosanac et al, U.S. Patent 11,316,741 is relied upon for disclosing of security group management rules and subnet configurations, see column 9, lines 17-22.
Featonby et al, U.S. Patent 11,194,688 is relied upon for disclosing of subnets defining security policies that are used to determine security groups, see column 20, lines 31-35.
Mutnuru, US 2021/0084013 is relied upon for disclosing of determining firewalls that can receive traffic from subnets, configure the firewalls with rules, and monitor the rules to purge underused or obsolete rules, see paragraph 0027.
Salman et al, US 2020/0177638 is relied upon for disclosing of combining rules into a single rule of a rule set that blocks/denies the same network activity for all the resources within a subnet, see paragraph 0080.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A REVAK whose telephone number is (571)272-3794. The examiner can normally be reached 5:30am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNN FEILD can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/CHRISTOPHER A REVAK/Primary Examiner, Art Unit 2431